Filed 7/17/14 P. v. Birdon CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




THE PEOPLE,                                                                             C073981

                   Plaintiff and Respondent,                                (Super. Ct. No. 11F07632)

         v.

JARRAY DELMAR BIRDON,

                   Defendant and Appellant.




         A jury found defendant Jarray Delmar Birdon guilty of assault with a gun,
criminal threats, and being a felon in possession of a gun. It also sustained allegations of
personal use of the gun. Defendant admitted a recidivist allegation. The trial court
sentenced defendant to state prison.

         On appeal, defendant contends only that the trial court erroneously denied his
postverdict motion to discharge counsel and represent himself. We affirm.


                                                             1
       Notwithstanding the lengthy factual recitations in the briefing, the nature of the
argument on appeal does not require us to relate the facts that underlie defendant’s
convictions. We thus note only that the October 2011 offenses arose out of a heated
dispute at the home of a sister, in whose converted garage he stayed from time to time
and kept his belongings, over defendant’s noncompliance with rules she had set for him.
We will incorporate the facts pertinent to this appeal in the Discussion.

                                       DISCUSSION

       Prior to the date set for sentencing, defendant had filed what appears to be a form
motion pursuant to People v. Marsden (1970) 2 Cal.3d 118 for substitution of appointed
counsel. Its allegations are not pertinent. At the scheduled hearing, the court continued
the matter of sentencing and entertained the motion in camera.

       We do not need to relate the substance of the hearing. At its conclusion, the trial
court denied the motion. Defendant then immediately announced, “I wanted a Faretta
motion to represent myself.” The court responded, “I’m not going to entertain that right
now because a . . . motion to represent oneself has to be really unequivocal. And very
often I see that when I deny a Marsden motion[,] [t]he immediate reaction is, well, if I
can’t get a new attorney, I’ll just represent myself. So I want you to just think about it,
but I’m very happy to entertain that motion on the day of sentence. [¶] If you want to
represent yourself on the day of sentence, make sure you are prepared to go forward on
that day.” (Italics added.) When defense counsel and defendant indicated that his desire
to represent himself was based on his desire to file a motion for a new trial, which
defense counsel did not think was warranted, the trial court told defendant to have that
motion ready as well if he still wanted to represent himself.

       At the sentencing hearing, defendant did not raise the issue of either motion—
to represent himself or for a new trial. After he admitted the recidivist allegation, defense



                                              2
counsel unsuccessfully invited the trial court to strike it, and the court thereafter imposed
sentence.

       Defendant contends these facts demonstrate an unequivocal desire to represent
himself, triggering the trial court’s duty to consider the factors relevant to the exercise of
its discretion to grant the request after the commencement of trial. (People v. Windham
(1977) 19 Cal.3d 121, 127-129; cf. Faretta v. California (1975) 422 U.S. 806
[45 L.Ed.2d 562] [absolute right to represent oneself if unequivocal request made
reasonably before trial].) However, defendant does not cite any authority requiring a trial
court to consider a request for self-representation immediately, rather than giving time for
a defendant to consider whether to renew the request and considering the merits at that
time. While defendant claims to be unaware of any authority for a trial court to postpone
ruling on the merits, People v. Marshall (1997) 15 Cal.4th 1 noted that a trial court
should determine whether a request is insincere or “made under the cloud of emotion” as
part of its analysis of the unequivocal nature of the request. (Id. at p. 21.) Thus, where a
defendant is upset about the nature of an unrelated ruling (and counsel’s participation in
it), the trial court is entitled to go “beyond determining that some of defendant’s words
amount to a motion for self-representation. The court should evaluate all of a defendant’s
words and conduct to decide whether he or she truly wishes to give up the right to
counsel . . . unequivocally . . . .” (Id. at pp. 25-26.) Indeed, a trial court is supposed to
indulge every reasonable inference against a defendant’s waiver of the right to counsel.
(Id. at p. 20; accord, People v. Dunkle (2005) 36 Cal.4th 861, 908 (Dunkle).) Implicit in
these holdings is discretion to give a defendant a chance to “think it over” if the request
otherwise appears rash to the trial court.

       After all, it is proper to deny a request for self-representation outright that is made
immediately after the denial of a motion for substitution of counsel, on the ground that it
is the product of a defendant’s frustration rather than sincere intent. (People v. Valdez


                                               3
(2004) 32 Cal.4th 73, 99 [making single reference to desire to represent self after denial
of motion to substitute counsel properly considered to be impulsive reaction rather than
sincere request]; People v. Scott (2001) 91 Cal.App.4th 1197, 1206.) Accordingly,
delaying a ruling cannot violate a defendant’s rights.

       People v. Carlisle (2001) 86 Cal.App.4th 1382, 1390, first cited in defendant’s
reply brief, is inapposite because the defendant had engaged in a four-month campaign to
represent himself. In the other case appearing in his reply brief (People v. Robinson
(1997) 56 Cal.App.4th 363, 367, 372-373), we found that the trial court impermissibly
focused on the defendant’s ability to represent himself (when he announced he wanted to
represent himself rather than accept a continuance for the appointment of new counsel);
we noted in passing that in the circumstances of that case the defendant’s request
otherwise did not appear to be ill-considered. We did not purport to establish any
principle as a matter of law that would control in the present case.

       We also reject defendant’s characterization of the trial court’s exchange with
defendant as off-putting and expressing “evident disapproval.” The quoted passages
above, to the contrary, manifest the trial court’s willingness to grant the request and allow
a motion for a new trial once defendant had an opportunity to reflect. This is a far cry
from the case cited by defendant, People v. Dent (2003) 30 Cal.4th 213, 219 (categorical
denial of request for self-representation in death penalty murder trial, coupled with
directive not to speak, communicated to the defendant that any renewal of request would
be futile).

       Therefore, the trial court properly postponed ruling on the request. Defendant’s
subsequent failure to renew his request both abandoned the issue (Dunkle, supra,
36 Cal.4th at pp. 909-910) and lends further support to the trial court’s suspicion that
defendant’s earlier request was not in fact unequivocal.



                                             4
                                 DISPOSITION

     The judgment is affirmed.


                                               BUTZ   , J.



We concur:



     NICHOLSON          , Acting P. J.



     MURRAY             , J.




                                         5